ORDER

PER CURIAM
Theodius Richmond (“Appellant”) appeals from the trial court’s judgment, following a bench trial, convicting him of one count of possession of oxycodone and one count of possession of marijuana. Appellant was sentenced to six months of incarceration in the Medium Security Institution. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
*487The judgment is affirmed pursuant to Rule 30.25(b).